Exhibit 10.3

 

SECURITY AGREEMENT

(Southwest Casino Corporation)

 

THIS SECURITY AGREEMENT (this “Agreement”) is made as of this 20th day of
October, 2005, by Southwest Casino Corporation, a Nevada corporation (the
“Debtor”), in favor of CROWN BANK, a Minnesota state banking corporation (the
“Secured Party”).

 

In order to secure the payment of the obligations of Southwest Casino and Hotel
Corp., a Minnesota corporation, (the “Borrower”) to the Secured Party pursuant
to that certain Revolving Credit and Term Loan Agreement of even date herewith
(the “Credit Agreement”) by and between the Debtor and the Secured Party and as
evidenced by the Notes (as defined in the Credit Agreement) executed by Debtor,
and each and every other debt, liability and obligation of every type and
description which the Debtor may now or at any time hereafter owe to the Secured
Party, including, without limitation, obligations of the Debtor arising under
that certain Corporate Guaranty of even date herewith (the “Guaranty”) executed
by the Debtor in favor of the Secured Party in connection with the financial
accommodations extended to the Borrower by Secured Party, (whether such debt,
liability or obligation now exists or is hereafter created or incurred, whether
it arises under or is evidenced by this Agreement, the Credit Agreement, the
Notes, the Guaranty or any other present or future instrument or agreement or by
operation of law, and whether it is direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
sole, joint or joint and several) (all such debts, liabilities and obligations
of the Debtor to the Secured Party are herein collectively referred to as the
“Secured Obligations”), the Debtor hereby agrees as follows:

 

1.             SECURITY INTEREST AND COLLATERAL.  In order to secure the payment
and performance of the Secured Obligations, the Debtor hereby grants to the
Secured Party a security interest (herein called the “Security Interest”) in and
to the following property (hereinafter collectively referred to as the
“Collateral”):

 

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED

HEREIN BY THIS REFERENCE.

 

2.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  The Debtor hereby
represents and warrants to, and covenants and agrees with, the Secured Party as
follows:

 

(a)           The Collateral will be used primarily for business purposes.  The
Collateral shall be located on the real property located at the locations listed
on Schedule 4.1 of the Credit Agreement.

 

(b)           The Debtor is a Nevada corporation and the address of the Debtor’s
chief executive office is 2001 Killebrew Drive, Suite 350, Minneapolis,
Minnesota 55425, and it keeps and will keep all of its books and records with
respect to all of its accounts at such address.  The Debtor shall not change its
state of organization or chief executive office without the Secured Party’s
prior written consent.  The Debtor’s state of organization has been its state of
organization since the date of the Debtor’s organization.

 

--------------------------------------------------------------------------------


 

(c)           If any part or all of the Collateral will become so related to
particular real estate as to become a fixture, the Debtor will promptly advise
the Secured Party as to real estate concerned and the record owner thereof and
execute and deliver any and all instruments necessary to perfect the Security
Interest therein and to assure that such Security Interest will be prior to the
interest therein of the owner of the real estate unless the Secured Party has a
Security Interest in such fixture pursuant to another financing statement.

 

(d)           During the preceding one (1) year, the Debtor has not changed its
name or operated or conducted business under any trade name or “d/b/a” which is
different from its corporate name.  The Debtor shall promptly notify the Secured
Party of any change in such name or if it operates or conducts business under
any trade name or “d/b/a” which is different from such name.

 

(e)           The Debtor has (or will have at the time the Debtor acquires
rights in Collateral hereafter acquired or arising) and will maintain absolute
title to each item of Collateral free and clear of all security interests, liens
and encumbrances, except the Security Interest, and such other security
interests as are permitted under the Credit Agreement (the Security Interest and
the security interests permitted under the Credit Agreement are hereinafter
collectively referred to as the “Permitted Interests”), and will defend the
Collateral against all claims or demands of all persons other than the Secured
Party and those holding Permitted Interests.  Except as permitted in the Credit
Agreement, the Debtor will not sell or otherwise dispose of the Collateral or
any interest therein.

 

(f)            The Debtor will not permit any Collateral to be located in any
state (and, if a county filing is required, in any county) in which a financing
statement covering such Collateral is required to be, but has not in fact been,
filed.

 

(g)           The Debtor authorizes the Secured Party to file all of the Secured
Party’s financing statements and amendments to financing statements, and all
terminations of the filings of other secured parties, all with respect to the
Collateral, in such form and substance as the Secured Party, in its sole
discretion, may determine.

 

(h)           All rights to payment and all instruments, documents, chattel
paper and other agreements constituting or evidencing Collateral are (or will be
when arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, set-off or counterclaim (other than those arising in the
ordinary course of business) of each account debtor or other obligor named
therein or in the Debtor’s records pertaining thereto as being obligated to pay
such obligation.  The Debtor will not agree to any modification, amendment or
cancellation of any such obligation without the Secured Party’s prior written
consent, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(i)            The Debtor will (i) keep all Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof; (ii) other than taxes and
other governmental charges contested in good faith and by appropriate
proceedings, promptly pay all taxes and other governmental charges levied or
assessed upon or against any Collateral or upon or

 

2

--------------------------------------------------------------------------------


 

against the creation, perfection or continuance of the Security Interest;
(iii) keep all Collateral free and clear of all security interests, liens and
encumbrances except the Permitted Interests; (iv) at all reasonable times,
permit the Secured Party or its representatives to examine or inspect any
Collateral, wherever located, and to examine, inspect and copy the Debtor’s
books and records pertaining to the Collateral and its business and financial
condition and to discuss with account debtors and other obligors requests for
verifications of amounts owed to the Debtor; (v) keep accurate and complete
records pertaining to the Collateral and pertaining to the Debtor’s business and
financial condition and will submit to the Secured Party such periodic reports
concerning the Collateral and the Debtor’s business and financial condition as
the Secured Party may from time to time reasonably request; (vi) promptly notify
the Secured Party of any loss or material damage to any Collateral or of any
material adverse change, known to the Debtor, in the prospect of payment of any
sums due on or under any instrument, chattel paper or account constituting
Collateral; (vii) if the Secured Party at any time so requests promptly deliver
to the Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by the Debtor to the Secured Party;
(viii) at all times keep all Collateral insured against risks of fire (including
so called extended coverage), theft, collision (in case of collateral consisting
of motor vehicles) and such other risks and in such amounts as the Secured Party
may reasonably request, with any loss payable to the Secured Party to the extent
of its interest and notify the Secured Party in writing of any loss or damage to
the Collateral or any part; (ix) from time to time execute such financing
statements or other forms, including, without limitation, patent and trademark
recordation forms, as the Secured Party may reasonably deem required to be filed
in order to perfect the Security Interest and, if any Collateral is covered by a
certificate of title, execute such documents as may be required to have the
Security Interest properly noted on a certificate of title; (x) pay when due or
reimburse the Secured Party on demand for all costs of collection of any of the
Secured Obligations and all other out-of-pocket expenses (including in each case
all reasonable attorneys’ fees) incurred by the Secured Party in connection with
the creation, perfection, satisfaction or enforcement of the Security Interest
or the execution or creation, continuance or enforcement of this Agreement or
any or all of the Secured Obligations including expenses incurred in any
litigation or bankruptcy or insolvency proceedings; (xi) execute, deliver or
endorse any and all instruments, documents, assignments, security agreements and
other agreements and writings which the Secured Party may at any time reasonably
request in order to secure, protect, perfect or enforce the Security Interest
and the Secured Party’s rights under this Agreement, including, without
limitation, an assignment of claim with respect to any account which is a
government receivable; (xii) not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance; (xiii) permit the Secured Party at any time and
from time to time to send requests (both before and after the occurrence of an
Event of Default) to account debtors or other obligors for verification of
amounts owed to Debtor; and (xiv) not permit any Collateral to become part of or
to be affixed to any real property, without first assuring to the reasonable
satisfaction of the Secured Party that the Security Interest will be prior and
senior to any interest or lien then held or thereafter acquired by any mortgagee
of such real property or the owner or purchaser of any interest therein.  If the
Debtor at any time fails to perform

 

3

--------------------------------------------------------------------------------


 

or observe any agreement contained in this Section 2(i), and if such failure
shall continue for a period of ten (10) calendar days after the Secured Party
gives the Debtor written notice thereof (or, in the case of the agreements
contained in clauses (viii) and (ix) of this Section 2(i), immediately upon the
occurrence of such failure, without notice or lapse of time) the Secured Party
may (but need not) perform or observe such agreement on behalf and in the name,
place and stead of the Debtor (or, at the Secured Party’s option, in the Secured
Party’s own name) and may (but need not) take any and all other actions which
the Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of
security interests, liens or encumbrances (other than Permitted Interests), the
performance of obligations under contracts or agreements with account debtors or
other obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, the Debtor shall thereupon pay the
Secured Party on demand the amount of all moneys expended and all costs and
expenses (including reasonable attorneys’ fees) incurred by the Secured Party in
connection with or as a result of the Secured Party’s performing or observing
such agreements or taking such actions, together with interest thereon from the
date expended or incurred by the Secured Party at the rate provided for in the
Revolving Note.  To facilitate the performance or observance by the Secured
Party of such agreements of the Debtor, the Debtor hereby irrevocably appoints
(which appointment is coupled with an interest) the Secured Party, or its
delegate, as the attorney-in-fact of the Debtor with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file, in the name and on behalf of the Debtor, any and all instruments,
documents, financing statements, forms, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by the Debtor under this Section 2.

 

3.             ASSIGNMENT OF INSURANCE.  The Debtor hereby assigns to the
Secured Party, as additional security for the payment of the Secured
Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of the Debtor under or with respect to, any and all policies of
insurance covering the Collateral, and the Debtor hereby directs the issuer of
any such policy to pay any such moneys to the Secured Party.  Before and upon
the occurrence of an Event of Default, and at any time thereafter, the Secured
Party may (but need not) in its own name or in the Debtor’s name, execute and
deliver proofs of claim, receive all such moneys (subject to the Debtor’s
rights), endorse checks and other instruments representing payment of such
monies, and adjust, litigate, compromise or release any claim against the issuer
of any such policy.

 

4.             COLLECTION OF ACCOUNTS.  Except as otherwise provided in this
Section 4, the Debtor shall continue to collect, at its own expense, all amounts
due or to become due to Debtor under the Accounts.  At any time after the
occurrence of a Default or an Event of Default, the Secured Party may, and at
the request of the Secured Party the Borrower shall, promptly notify any account
debtor, issuer or obligor of any Account, instrument, Investment Property,
chattel paper, letter of credit right, other right to payment or General
Intangible constituting Collateral that the same has been assigned to the
Secured Party and direct such account debtor, issuer or

 

4

--------------------------------------------------------------------------------


 

obligor to make all future payments to the Secured Party.  In addition to its
rights under the preceding sentence in this Section 4, Secured Party, at any
time after the occurrence of a Default or an Event of Default, may require that
Debtor instruct all current and future account debtors and obligors on other
Collateral to make all payments directly to a Lock Box (the “Lock Box”)
controlled by the Secured Party.  All payments received in the Lock Box shall be
transferred to a special bank account (the “Collateral Account”) maintained for
the benefit of the Secured Party subject to withdrawal by the Secured Party
only.  After the Secured Party’s exercise of its right to direct account debtors
or other obligors on any Collateral to make payments directly to Secured Party
or to require Debtor to establish a Lock Box, Debtor shall immediately deliver
all full and partial payments on any Collateral received by Debtor to Secured
Party in their original form, except for endorsements where necessary.  Secured
Party, at its sole discretion, may hold any collections on the Collateral
delivered to it or deposited in the Collateral Account as cash collateral or may
apply such collection to the payment of the Secured Obligations in such order as
Secured Party may elect.  Until such payments are so delivered to Secured Party,
such payments shall be held in trust by Debtor for and as Secured Party’s
property, and shall not be commingled with any funds of Debtor.  Any application
of any collection to the payment of the Secured Obligations is conditioned upon
final payment of any check or other instrument.  The Debtor shall execute any
and all such documents as the Secured Party may reasonably require in connection
with the establishment of the Lock Box and the Collateral Account, the form of
such documents to be conclusively determined by the Secured Party in its sole
and absolute discretion.  Without limiting the generality of the foregoing, the
Debtor shall have no right to withdraw any funds from the Collateral Account,
and the Debtor shall have no control over such Collateral Account.  Such
Collateral Account and all funds at any time therein shall constitute Collateral
under this Agreement.  All items credited to the Collateral Account and
subsequently returned and all other costs, fees and charges of or charged to the
Secured Party in connection with the Lock Box and/or the Collateral Account may
be charged to any account of the Debtor, and the Debtor shall pay the Secured
Party all such amounts on demand.

 

5.             REMEDIES.  Upon the occurrence of an Event of Default, and at any
time thereafter, the Secured Party may exercise any one or more of the following
rights or remedies if any or all of the Secured Obligations are not paid when
due: (i) exercise and enforce any or all rights and remedies available after
default to a secured party under the Uniform Commercial Code, including but not
limited to the right to take possession of any Collateral, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Debtor hereby expressly waives), and the right to sell, lease
or otherwise dispose of or use any or all of the Collateral; (ii) the Secured
Party may require the Debtor to assemble the Collateral and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties; (iii) exercise its rights under any
lessors’ agreements regardless of whether or not the Debtor is in default under
such leases; and (iv) exercise or enforce any or all other rights or remedies
available to the Secured Party by law or agreement against the Collateral,
against the Debtor or against any other person or property.  The Secured Party
is hereby granted a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all trademarks, franchises, copyrights and patents of the
Debtor that the Secured Party deems necessary or appropriate to the disposition
of any Collateral.  If notice to the Debtor of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner

 

5

--------------------------------------------------------------------------------


 

specified in Section 6 below) at least ten (10) calendar days prior to the date
of intended disposition or other action.

 

6.             SURETY PROVISIONS.  Debtor hereby:

 

(a)           waives (i) presentment, demand, notice of nonpayment, protest and
notice of protest on the Secured Obligations; and (ii) notice of the creation or
incurrence of the Secured Obligations;

 

(b)           agrees that Secured Party may from time to time, without notice to
Debtor, which notice is hereby waived by Debtor, extend, renew or compromise the
Secured Obligations, in whole or in part, without releasing, extinguishing or
affecting in any manner whatsoever the security interest granted hereunder, the
foregoing acts being hereby consented to by Debtor;

 

(c)           agrees that Secured Party shall not be required to first resort
for payment to any other person, entity or corporation, their properties or
estates, or any other right or remedy whatsoever, prior to enforcing this
Security Agreement;

 

(d)           agrees that this Security Agreement shall be construed as a
continuing, absolute and unconditional agreement without regard to (i) the
validity, regularity or enforceability of the Secured Obligations, or the
disaffirmance thereof in any insolvency or bankruptcy proceeding relating to the
Debtor, or (ii) any event or any conduct or action of the Secured Party or any
other party, which might otherwise constitute a legal or equitable discharge of
a surety or of the security interest granted hereunder but for this provision;

 

(e)           agrees that this Security Agreement shall remain in full force and
effect and be binding upon Debtor until the credit expires and the Secured
Obligations are paid in full;

 

(f)            agrees that Secured Party is expressly authorized to renew,
extend, compromise, exchange, release or surrender any or all collateral and
security pledged by the Debtor or any other party to Secured Party to secure all
or any part of the Secured Obligations, with or without consideration and
without notice to Debtor and without in any manner affecting the security
interest granted hereunder; and that the security interest granted hereunder
shall not be affected or impaired by any failure, neglect or omission on the
part of Secured Party to realize upon the Secured Obligations, or upon any
collateral or security therefor, not by the taking by Secured Party of any other
security agreement or guaranty to secure the Secured Obligations of any other
indebtedness of the Debtor to Secured Party, nor by any act or failure to act
whatsoever which but for this provision might or could in law or in equity act
to release the security interest granted hereunder;

 

(g)           agrees that the security interest granted hereunder shall not be
affected or impaired by the existence or creation from time to time, with or
without notice to Debtor, which notice is hereby waived, of indebtedness from
the Debtor to Secured Party in addition to the Secured Obligations, the creation
or existence of such additional indebtedness being hereby consented to by
Debtor;

 

6

--------------------------------------------------------------------------------


 

(h)           agrees that the possession of this security interest by Secured
Party shall be conclusive evidence of due execution and delivery hereof by
Debtor;

 

(i)            agrees that Debtor may be joined in any action or proceeding
commenced in connection with or based upon the Secured Obligations and this
Security Agreement may be enforced in any such action or proceeding or in any
independent action or proceeding against Debtor should the Debtor fail to duly
and punctually pay any of the principal of or interest on the Secured
Obligations, without any requirement that Secured Party first assert, prosecute
or exhaust any remedy or claim against any other party;

 

(j)            agrees that no waiver by Secured Party of any Event of Default
shall be a waiver of any other Event of Default or of the same Event of Default
on a later occasion; no delay or failure by Secured Party to exercise any right
or remedy hereunder or under applicable law shall be a waiver of such right or
remedy; and no single or partial exercise by Secured Party of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy at any other time; and

 

(k)           agrees that each remedy of the Secured Party hereunder is distinct
and cumulative to every other right or remedy under this Security Agreement, the
documents related hereto, or afforded by law, and may be exercised concurrently
or independently.

 

7.             MISCELLANEOUS.  This Agreement does not contemplate a sale of
accounts or chattel paper, and, as provided by law, the Debtor is entitled to
any surplus and shall remain liable for any deficiency.  This Agreement can be
waived, modified, amended, terminated or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the Secured Party.  A
waiver signed by the Secured Party shall be effective only in the specific
instance and for the purpose given. Mere delay or failure to act shall not
preclude the exercise or enforcement of any of the Secured Party’s rights or
remedies.  All rights and remedies of the Secured Party shall be cumulative and
may be exercised singularly or concurrently, at the Secured Party’s option, and
the exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.  All notices to
be given to the Debtor shall be deemed sufficiently given if deposited in the
United States mails, registered or certified, postage prepaid, or personally
delivered to the Debtor at its address set forth herein.  The Secured Party’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if the Secured Party exercises reasonable care in
physically safe keeping such Collateral or, in the case of Collateral in the
custody or possession of a bailee or other third person, exercises reasonable
care in the selection of the bailee or other third person, and the Secured Party
need not otherwise preserve, protect, insure or care for any Collateral.  The
Secured Party shall not be obligated to preserve any rights the Debtor may have
against any other party, to realize on the Collateral at all or in any
particular manner or order, or following the occurrence of a Default or an event
of Default to apply any cash proceeds of Collateral in any particular order of
application.  This Agreement shall be binding upon and inure to the benefit of
the Debtor and the Secured Party and their respective heirs, representatives,
successors and assigns and shall take effect when signed by the Debtor and
delivered to the Secured Party, and the Debtor waives notice of the Secured
Party’s acceptance hereof.  Except to the extent otherwise required by law, this
Agreement shall be governed by the laws of the State of Minnesota and, unless
the context otherwise requires, all terms used herein which are defined in
Articles 1 and 9

 

7

--------------------------------------------------------------------------------


 

of the Uniform Commercial Code, as in effect in said state, shall have the
meanings therein stated and all capitalized terms used herein which are defined
in the Credit Agreement shall have the meanings therein stated.  If any
provision or application of this Agreement is held unlawful or unenforceable in
any respect, such illegality or unenforceability shall not affect other
provisions or applications which can be given effect, and this Agreement shall
be construed as if the unlawful or unenforceable provision or application had
never been contained herein or prescribed hereby.  All representations and
warranties contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Secured
Obligations.

 

IN WITNESS WHEREOF, the Debtor has executed and delivered to the Secured Party
this Security Agreement as of the day and year first above written.

 

 

 

SOUTHWEST CASINO CORPORATION

 

 

 

 

 

 

 

By:

  /s/s Thomas E. Fox

 

 

Its:

  President

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Description of Collateral)

 

1.             All assets of the Borrower, including, without limitation, all of
the Debtor’s Accounts, chattel paper (including, without limitation, electronic
chattel paper and tangible chattel paper), deposit accounts, documents,
Equipment, General Intangibles, goods, instruments, Inventory, Investment
Property, letter-of-credit rights, letters of credit, patents, patent rights,
copyrights, trademarks, trade names, goodwill, royalty rights, franchise rights,
license rights, software, payment intangibles, and Receivables; together with
(i) all substitutions and replacements for and products of any of the foregoing;
(ii) proceeds of any and all of the foregoing; (iii) in the case of all tangible
goods, all accessions; (iv) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
tangible goods; (v) all warehouse receipts, bills of lading and other documents
of title now or hereafter covering such goods; (vi) all collateral subject to
the lien of any Security Document; (vii) any money, or other assets of the
Debtor, that now or hereafter come into the possession, custody or control of
the Secured Party; and (viii) all supporting obligations.

 

2.             Without limiting the generality of the foregoing, the 1,000
shares of common stock of Southwest Casino and Hotel Corp., a Minnesota
corporation, represented by Certificate No. 433 (the “Pledged Interest”) and the
Pledged Interests and the certificates, if any, representing the Pledged
Interests, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged
Interests; and any additional stock of a Southwest Casino and Hotel Corp., a
Minnesota corporation, from time to time acquired by Pledgor in any manner
(which stock shall be deemed to be part of the Pledged Interests), and the
certificates representing such additional stock, and all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such stock.

 

3.             Capitalized terms used herein shall have the meanings assigned
thereto in Exhibit B attached hereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Definitions)

 

“Accounts” means all of the Debtor’s accounts, as such term is defined in the
Uniform Commercial Code in effect in the State of Minnesota (the “UCC”),
including without limitation the aggregate unpaid obligations of customers and
other account debtors to the Debtor arising out of the sale or lease of goods or
rendition of services by the Debtor on an open account or deferred payment
basis.

 

“Equipment” means all of the Debtor’s equipment, as such term is defined in the
UCC, whether now owned or hereafter acquired, including but not limited to all
present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically (without limitation) the goods described in
any equipment schedule or list herewith or hereafter furnished to the Secured
Party by the Debtor.

 

“General Intangibles” means all of the Debtor’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
(without limitation) all present and future patents, patent applications,
copyrights, trademarks, trade names, trade secrets, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Debtor’s name, and the goodwill of the Debtor’s business.

 

“Inventory” means all of the Debtor’s inventory, as such term is defined in the
UCC, whether now owned or hereafter acquired, whether consisting of whole goods,
finished goods, raw materials, spare parts or components, supplies or materials,
whether acquired, held or furnished for sale, for lease or under service
contracts or for manufacture or processing, and wherever located.

 

“Investment Property” means all of the Debtor’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

 

“Receivables” means each and every right of the Debtor to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Debtor or by some other person who subsequently transfers such person’s interest
to the Debtor, whether such right to payment is or is not already earned by
performance, and howsoever such right to payment may be evidenced, together with
all other rights and interests (including all liens and security interests)
which the Debtor may at any time have by law or agreement against any account
debtor or other obligor obligated to make any such payment or against any
property of such account debtor or other obligor; all including but not limited
to all present and future

 

--------------------------------------------------------------------------------


 

accounts, contract rights, loans and obligations receivable, chattel papers,
bonds, notes and other debt instruments, tax refunds and rights to payment in
the nature of general intangibles.

 

“Security Documents” shall have the meaning assigned thereto in the Credit
Agreement.

 

--------------------------------------------------------------------------------